Case: 14-41044      Document: 00513158053         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-41044                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID JOSE ARGUETA-BONILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-276-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, David Jose Argueta-Bonilla
raises an argument that is foreclosed by United States v. Morales-Mota, 704
F.3d 410, 412 (5th Cir. 2013), which rejected the argument that the Texas
offense of “burglary of a habitation” is broader than the generic, contemporary
definition of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii)
because it defines the “owner” of a habitation as a person with a “greater right


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41044   Document: 00513158053    Page: 2   Date Filed: 08/18/2015


                               No. 14-41044

to possession of the property than the actor.”    The motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2